The bill discloses that the respondents Cureton, Kirkland, and Marchman owned a lot in the city of Dothan, incumbered by a lien of the city as provided by statute for sidewalk improvements, and sold a portion of said lot to complainant by warranty deed. The deed is one of bargain and sale and contains the usual covenants, including, of course, that the property "is free from incumbrances." Such a conveyance therefore discloses an intention between the grantor and grantee that the former is to assume the whole burden of the incumbrance as a charge upon his own parcel, while the grantee is to take and hold his portion entirely free. Howser v. Cruikshank, 122 Ala. 256,25 So. 206, 82 Am. St. Rep. 76.
The doctrine of exoneration is treated fully in 3 Pomeroy's Eq. Jur. (3d Ed.) § 1224, from which this court has frequently taken quotations. Northwestern Ass'n v. Harris, 114 Ala. 468,21 So. 999; Howser v. Cruikshank, supra; Interstate L.  I. Co. v. Logan, 196 Ala. 196, 72 So. 36. The tax lien incumbrance here in question comes within the principle of exoneration as much as a mortgage lien. Troy v. Protestant Episcopal Church, 174 Ala. 380, 56 So. 982, Ann. Cas. 1914B, 815.
This principle, under the facts here disclosed, clearly gave to the complainant, as against its vendors, a right to have exonerated from this tax lien incumbrance that portion of the lot purchased by it. As said by this court in Aderholt v. Henry, 87 Ala. 415, 6 So. 625, 6 L.R.A. 451:
"A court of equity, in charging land subject to an incumbrance, which has been successively sold and conveyed in parcels, with covenant of warranty, to different persons, pursues the inverse order of alienation."
And, as pointed out in section 1224 of Pomeroy's Eq. Jur., supra, when the incumbrancer afterwards conveys his remaining portion of the property, such transaction cannot affect the first purchaser's pre-existing priority, as the second purchaser acquires no higher equity than that possessed by his immediate grantor. Therefore the Dothan Foundry  Machine Company, taking its mortgage with notice of complainant's purchase, acquired no higher equity than that possessed by its mortgagor. The bill therefore discloses that complainant is *Page 226 
entitled to have its portion of the lot exonerated from this incumbrance.
Complainant further shows, however, that, in order to protect its lot from the foreclosure of this lien, it was compelled to pay the entire amount due, and therefore seeks to be subrogated to the lien of the city for reimbursement thereof. Subrogation is a mode which equity adopts to compel the ultimate discharge of a debt by him who in equity and good conscience ought to pay it, nor is it dependent on privity or contractual relations. Sheldon on Subrogation, §§ 1-11, inclusive. Nor is the equitable doctrine here considered affected by the fact that the lien discharged was a statutory lien given to the city, and not shown to have been assigned to complainant. Troy v. Protestant Episcopal Church, supra; Randolph v. Billing,115 Ala. 682, 22 So. 468.
We are therefore of the opinion that the bill as a whole has equity, and the court was in error in sustaining the third and fifth assignments of demurrer thereto. There were demurrers specifically assigned to that portion of the bill wherein notice of the conveyance to the complainant was sought to be charged to the Dowling Foundry  Machine Company. The averment in this respect was in the alternative, and we are of the opinion the assignment of demurrer taking the point that the language "or was put on inquiry" is but a mere conclusion of the pleader, is well taken, and was properly sustained.
It results therefore that the decree sustaining the demurrer to the bill as a whole will be reversed, but will be affirmed as to the assignment of demurrer to that particular part of the bill above referred to. The costs of this appeal will be taxed one half against appellant and the remaining half against appellees.
Affirmed in part, and in part reversed and remanded.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.